DETAILED ACTION
The action is responsive to the Application filed on 10/18/2021. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of U.S. Patent No. 11153356. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '356 patent only including only minor differences in computer structure, sharing content during playback, directly sharing when selecting the first visual information if the number of searched devices is one, using packets to discover devices, searching devices periodically and comparing protocols and media formats to determine if a device can play content. It would have been obvious to allow the user to share content during playback of the content so that the user could easily see what content he/she is sharing. It would have been obvious to directly share content when only device is found instead of displaying a list so that there is less steps for the user. It would have been obvious to use packets to discover devices so that devices could be discovered more efficiently and quickly. It would have been obvious to search devices periodically so that the population of a list of devices to share to could be populated more quickly. It would have been obvious to compare protocols and media formats so that the determination of if a device could play content could be more accurate.

Application No. 17/451298
Patent No. 11153356
1. An electronic device comprising: 
a display; 
a communication circuit; 
at least one processor operatively connected with the display and the communication circuit; and 
a memory operatively connected with the at least one processor, 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
identify a request for sharing a content during content playback; 
search for another device connected to a network; 
display, on the display, a first visual information including at least one of a number of the searched for other device or a type of the searched for other device; and 
control the communication circuit to share the content with at least one device from the searched for other device based on selection of the first visual information, when the searched for other device exists.

2. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to display the first visual information indicating no other device searched, if the searched other device does not exist.

3. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: 
display, if the number of the searched for other device is one, the first visual information indicating the one other device searched, and 
share the content with the one device in response to identifying the selection of the first visual information.

4. The electronic device of claim 1, wherein instructions, when executed, cause the at least one processor to: 
display, if the number of the searched for other devices is two or more, the first visual information indicating multiple other devices searched, 
display a list of the searched for other devices in response to identifying the selection of the first visual information, and 
share the content with the at least one device selected in the list of the searched for other devices.

5. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to display a second visual information indicating a state of a connection to the network during the content playback.

6. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: 
identify whether an additional service associated with the content exists during the content playback, and 
display, when the additional service exists, a third visual information including a mark indicating existence of the additional service and a number of the additional services.

7. The electronic device of claim 6, wherein the instructions, when executed, cause the at least one processor to: 
display a list of the additional services in response to identifying the selection of the third visual information, and 
execute at least one additional service selected in the list of the additional services.

8. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to search for the other device connected to the network based on reception of a packet from the other device or a response to a packet transmitted to the other device.

9. The electronic device of claim 8, wherein the instructions, when executed, cause the at least one processor to search for the other devices periodically at predetermined time interval during connection to the network.

10. The electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to:
identify whether the content can be played on the at least one device by comparing a protocol and a media format of the content with a protocol and a media format supported by the at least one device, and 
transmit, to the at least one device, data of the content or information required to play the content, when the content can be played on the at least one device.
1. An electronic device comprising: 
a display; 
a communication circuit; 
a memory configured to store instructions; and 
at least one processor, that upon executing the stored instructions, configured to: 
in response to a request for sharing a content, identify a state of a connection to a wireless network via the communication circuit; 
in response to identifying that the state of the connection is a failure, cause the display to display first visual information indicating the failure; 
in response to identifying that the state of the connection is a success, search for at least one other device connected to the wireless network; 
in response to a result of the search, cause the display to display second visual information indicating the searched for at least one other device connected to the wireless network; 
identify at least one service associated with the content to be shared; and 
cause the display to display third visual information indicating a number of the identified at least one service together with the second visual information indicating a type and/or a number of the searched for at least one other device.

2. The electronic device of claim 1, wherein, if the second visual information is touched, the at least one processor is further configured to cause the display to display a list of the searched for at least one other device.

3. The electronic device of claim 2, wherein, if one of the searched for at least one other device is selected in the list, the at least one processor is further configured to, in response to detecting a selection of one of the searched for at least one other device included in the list, transmit the content, or information required to play the content to the other device selected in the list.

4. The electronic device of claim 3, wherein the at least one processor is further configured to determine whether the other device selected in the list may play the content.

6. The electronic device of claim 1, wherein the second visual information comprises: 
visual information indicating that the at least one other device is not searched.

7. The electronic device of claim 1, wherein the at least one processor is further configured to: 
in response to a selection of one of the second visual information or the third visual information, cause the display to display a list comprising the searched for at least one other device and the identified at least one service.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 10-12, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 20110283334 A1, hereinafter Choi) in view of Wilson et al. (US 20080242220 A1, hereinafter Wilson).

As to claim 1, Choi discloses an electronic device comprising: 
a display (“The display module 151 may include at least a liquid crystal display (LCD),” Choi paragraph 0053); 
a communication circuit (“The communication unit 110 may include at least one module that enables communication between the electronic device 100 and a communication system or between the electronic device 100 and a network in which the electronic device 100 is located,” Choi paragraph 0037); 
at least one processor operatively connected with the display and the communication circuit (Choi Figure 2 180); and 
a memory operatively connected with the at least one processor (“The memory 160 can store a program for the operation of the controller 180,” Choi paragraph 0067), 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
identify a request for sharing a content during content playback ("In one aspect, the input for entering the selection mode may be a drag or multi-touch input. For example, the controller 180 enters the selection mode upon receiving a drag input as shown in FIG. 4. Referring to FIG. 4, when a drag input is received (S201) while content is displayed on a display module 151, the controller 180 displays a selection window 4a prompting whether to enter the selection mode to search for an external electronic device with which the content is to be shared (S202)," Choi paragraph 0082); 
search for another device connected to a network ("When a user selects ‘Yes’ or provides an instruction to enter the selection mode, the controller 180 searches for at least one external electronic device that may be connected with the electronic device 100 via the communication unit 110," Choi paragraph 0082; "The electronic device 100 may employ various communication schemes, such as WiFi, direct WiFi, Zigbee.RTM., UWB (Ultra-Wide Band), or Bluetooth.RTM. to communicate with the external electronic devices 200-1 and 200-2. Further, according to a communication scheme, the electronic device 100 may be connected to the external electronic devices 200-1 and 200-2 directly or via an access point to transmit and receive data," Choi paragraph 0034); 
display, on the display, a type of the searched for other device ("Referring to FIG. 5, when the external electronic devices are selected in step S104, the controller 180 displays a list 5 of the selected external electronic devices on the display module 151. The list 5 may include a selection button 5a for each of the external electronic devices displayed so that a user may select at least one desired external electronic device checking the selection button 5a. For example, as shown in FIG. 5, when only the external device ‘X-Canvas (HD)’ is selected, the controller 180 may display the content to be shared only on the ‘X-Canvas (HD),’ Choi paragraph 0094; "Further referring to FIG. 3, when external electronic devices connectable via the communication unit 110 are searched and detected, the controller 180 acquires specification information with regard to supported types of contents from each of the detected external electronic devices (S103). The specification information may include display information, such as resolution supported by the devices, and resource information, such as supportable codec or drivable content playback program," Choi paragraph 0089, displaying to the user that the searched device is of type "HD"); and 
control the communication circuit to share the content with at least one device from the searched for other device based on a user selection, when the searched for other device exists ("The controller 180 may select the external electronic device to display the shared content automatically upon determining or confirming the capability of the searched external electronic device or select the external electronic device in response to a user input when a user designate an external electronic device to share the content with," Choi paragraph 0090; "When the content to be shared is stored in the memory 160, the controller 180 may transfer the content to the selected external electronic devices so that the selected external electronic devices may display the contents. Alternatively, when the content to be shared is stored externally in other external storage device, the controller 180 may transfer the content from the other external storage device to the selected external electronic devices to display the content at the selected external electronic devices," Choi paragraph 0092).
However Choi does not appear to explicitly disclose:
displaying, on the display, a first visual information including at least one of a number of the searched for other device; and
controlling the communication circuit to share the content with at least one device from the searched for other device based on selection of the first visual information.
Wilson teaches:
displaying, on the display, a first visual information including at least one of a number of the searched for other device (“In some embodiments (not shown), once the ‘add device’ option is selected, but prior to display of the discovered device list 640, discovered device window 630 is displayed while the search for discoverable devices is performed. In such embodiments, discovered device window 630 shows a running count of the number of devices discovered in the search… ‘Cancel’ option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices." Wilson paragraph 0066, discovered device window 630 (i.e., first visual information) displays number of other devices searched and a “cancel” button); and
controlling the communication circuit to connect with at least one device from the searched for other device based on selection of the first visual information (“While the WPAN management module 410 compiles the discovered device list 640 (prior to displaying it), instructional text 632 may be "searching for devices". "Cancel" option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices. If so selected, the discovered device list 640 will be displayed with only those devices (if any) that were discovered prior to selection of ‘cancel’ option 650,” Wilson paragraph 0066; “Accordingly, if, at step 540, a user has selected one of the devices in discovered device list 640 for pairing, then at step 545, WPAN management module 410 initiates pairing with the selected device,” Wilson paragraph 0061; user selection of “cancel” button to display a list of discovered devices and then selecting a device from the list to connect to).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to show visual information showing a number of searched devices as taught by Wilson. One would have been motivated to make such a combination so that the user could be given an estimation of the progress of the device search thus resulting in greater ease of use and less frustration for the user.

As to claim 2, Choi as modified by Wilson further discloses the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to display the first visual information indicating no other device searched, if the searched other device does not exist (“If no devices were discovered, the user may be notified of this and returned to the WPAN management home screen 610,” Wilson paragraph 0066).

As to claim 4, Choi as modified by Wilson further discloses the electronic device of claim 1, wherein instructions, when executed, cause the at least one processor to: 
display, if the number of the searched for other devices is two or more, the first visual information indicating multiple other devices searched (“In some embodiments (not shown), once the ‘add device’ option is selected, but prior to display of the discovered device list 640, discovered device window 630 is displayed while the search for discoverable devices is performed. In such embodiments, discovered device window 630 shows a running count of the number of devices discovered in the search… ‘Cancel’ option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices." Wilson paragraph 0066, discovered device window 630 (i.e., first visual information) displays number of other devices searched and a “cancel” button where the number would be “2” or more if two or more other devices are searched), 
display a list of the searched for other devices in response to identifying the selection of the first visual information (“While the WPAN management module 410 compiles the discovered device list 640 (prior to displaying it), instructional text 632 may be "searching for devices". "Cancel" option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices. If so selected, the discovered device list 640 will be displayed with only those devices (if any) that were discovered prior to selection of ‘cancel’ option 650,” Wilson paragraph 0066), and 
share the content with the at least one device selected in the list of the searched for other devices ("Referring to FIG. 5, when the external electronic devices are selected in step S104, the controller 180 displays a list 5 of the selected external electronic devices on the display module 151. The list 5 may include a selection button 5a for each of the external electronic devices displayed so that a user may select at least one desired external electronic device checking the selection button 5a. For example, as shown in FIG. 5, when only the external device ‘X-Canvas (HD)’ is selected, the controller 180 may display the content to be shared only on the ‘X-Canvas (HD),’ Choi paragraph 0094).

As to claim 10, Choi as modified by Wilson further discloses the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: 
identify whether the content can be played on the at least one device by comparing a protocol and a media format of the content with a protocol and a media format supported by the at least one device ("As described above, when the first external electronic device selected to display the shared content does not have resources necessary to display the content, the necessary resources may be automatically installed in the first external electronic device. However, the present invention is not limited thereto. Alternatively, when the first external electronic device does not have the resources necessary to display the content, the controller 180 may display this information on the screen of the display module 151, asking a user to determine whether to transfer the resource information to the first external electronic device. For example, referring to FIG. 18, when no codec that is necessary for executing the content is installed in the selected external electronic devices, the controller 180 displays a prompt window 18a on the screen, asking whether to transfer information related to installation of a corresponding codec to the selected external electronic devices," Choi paragraph 0146), and 
transmit, to the at least one device, data of the content or information required to play the content, when the content can be played on the at least one device ("As described above, when the first external electronic device selected to display the shared content does not have resources necessary to display the content, the necessary resources may be automatically installed in the first external electronic device. However, the present invention is not limited thereto. Alternatively, when the first external electronic device does not have the resources necessary to display the content, the controller 180 may display this information on the screen of the display module 151, asking a user to determine whether to transfer the resource information to the first external electronic device. For example, referring to FIG. 18, when no codec that is necessary for executing the content is installed in the selected external electronic devices, the controller 180 displays a prompt window 18a on the screen, asking whether to transfer information related to installation of a corresponding codec to the selected external electronic devices," Choi paragraph 0146).

As to claim 11, Choi discloses a method for an operation of an electronic device, the method comprising: 
identifying a request for sharing a content during content playback ("In one aspect, the input for entering the selection mode may be a drag or multi-touch input. For example, the controller 180 enters the selection mode upon receiving a drag input as shown in FIG. 4. Referring to FIG. 4, when a drag input is received (S201) while content is displayed on a display module 151, the controller 180 displays a selection window 4a prompting whether to enter the selection mode to search for an external electronic device with which the content is to be shared (S202)," Choi paragraph 0082); 
searching for other device connected to a network ("When a user selects ‘Yes’ or provides an instruction to enter the selection mode, the controller 180 searches for at least one external electronic device that may be connected with the electronic device 100 via the communication unit 110," Choi paragraph 0082; "The electronic device 100 may employ various communication schemes, such as WiFi, direct WiFi, Zigbee.RTM., UWB (Ultra-Wide Band), or Bluetooth.RTM. to communicate with the external electronic devices 200-1 and 200-2. Further, according to a communication scheme, the electronic device 100 may be connected to the external electronic devices 200-1 and 200-2 directly or via an access point to transmit and receive data," Choi paragraph 0034); 
displaying a type of the searched for other device ("Referring to FIG. 5, when the external electronic devices are selected in step S104, the controller 180 displays a list 5 of the selected external electronic devices on the display module 151. The list 5 may include a selection button 5a for each of the external electronic devices displayed so that a user may select at least one desired external electronic device checking the selection button 5a. For example, as shown in FIG. 5, when only the external device ‘X-Canvas (HD)’ is selected, the controller 180 may display the content to be shared only on the ‘X-Canvas (HD),’ Choi paragraph 0094; "Further referring to FIG. 3, when external electronic devices connectable via the communication unit 110 are searched and detected, the controller 180 acquires specification information with regard to supported types of contents from each of the detected external electronic devices (S103). The specification information may include display information, such as resolution supported by the devices, and resource information, such as supportable codec or drivable content playback program," Choi paragraph 0089, displaying to the user that the searched device is of type "HD"); and 
sharing the content with at least one device from the searched for other device based on user selection, when the searched for other device exists ("The controller 180 may select the external electronic device to display the shared content automatically upon determining or confirming the capability of the searched external electronic device or select the external electronic device in response to a user input when a user designate an external electronic device to share the content with," Choi paragraph 0090; "When the content to be shared is stored in the memory 160, the controller 180 may transfer the content to the selected external electronic devices so that the selected external electronic devices may display the contents. Alternatively, when the content to be shared is stored externally in other external storage device, the controller 180 may transfer the content from the other external storage device to the selected external electronic devices to display the content at the selected external electronic devices," Choi paragraph 0092).
However Choi does not appear to explicitly disclose:
displaying a first visual information including at least one of a number of the searched for other device; and
sharing the content with at least one device from the searched for other device based on selection of the first visual information.
Wilson teaches:
displaying a first visual information including at least one of a number of the searched for other device (“In some embodiments (not shown), once the ‘add device’ option is selected, but prior to display of the discovered device list 640, discovered device window 630 is displayed while the search for discoverable devices is performed. In such embodiments, discovered device window 630 shows a running count of the number of devices discovered in the search… ‘Cancel’ option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices." Wilson paragraph 0066, discovered device window 630 (i.e., first visual information) displays number of other devices searched and a “cancel” button); and
connecting with at least one device from the searched for other device based on selection of the first visual information (“While the WPAN management module 410 compiles the discovered device list 640 (prior to displaying it), instructional text 632 may be "searching for devices". "Cancel" option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices. If so selected, the discovered device list 640 will be displayed with only those devices (if any) that were discovered prior to selection of ‘cancel’ option 650,” Wilson paragraph 0066; “Accordingly, if, at step 540, a user has selected one of the devices in discovered device list 640 for pairing, then at step 545, WPAN management module 410 initiates pairing with the selected device,” Wilson paragraph 0061; user selection of “cancel” button to display a list of discovered devices and then selecting a device from the list to connect to).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Choi to show visual information showing a number of searched devices as taught by Wilson. One would have been motivated to make such a combination so that the user could be given an estimation of the progress of the device search thus resulting in greater ease of use and less frustration for the user.

As to claim 12, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 20110283334 A1, hereinafter Choi) in view of Wilson et al. (US 20080242220 A1, hereinafter Wilson) in further view of Ly et al. (US 20060276133 A1, hereinafter Ly).

As to claim 3, Choi as modified by Wilson further discloses the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to:
display, if the number of the searched for other device is one, the first visual information indicating the one other device searched (“In some embodiments (not shown), once the ‘add device’ option is selected, but prior to display of the discovered device list 640, discovered device window 630 is displayed while the search for discoverable devices is performed. In such embodiments, discovered device window 630 shows a running count of the number of devices discovered in the search… ‘Cancel’ option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices." Wilson paragraph 0066, discovered device window 630 (i.e., first visual information) displays number of other devices searched and a “cancel” button where the number would be “1” if one other device is searched), and
display a list of the searched for other devices in response to identifying the selection of the first visual information (“While the WPAN management module 410 compiles the discovered device list 640 (prior to displaying it), instructional text 632 may be "searching for devices". "Cancel" option 650 may also be selected prior to display of discovered device list 640 to cancel searching for discoverable devices. If so selected, the discovered device list 640 will be displayed with only those devices (if any) that were discovered prior to selection of ‘cancel’ option 650,” Wilson paragraph 0066).
However neither Choi nor Wilson appear to explicitly disclose a limitation wherein the instructions, when executed, cause the at least one processor to: 
share the content with the one device in response to identifying the selection of the first visual information.
Ly teaches a limitation wherein the instructions, when executed, cause the at least one processor to: 
connect with the one device in response to identifying the selection of the first visual information ("User A's device searches and finds a Bluetooth device named NOKIA_BT_DEVICE (mobile device 520). A connection is established automatically because only one matching device was found," Ly paragraph 0030; "Another Bluetooth device running the same application looks for Bluetooth devices and makes a list of devices it has discovered," Ly paragraph 0032, searched devices are listed if more than one is found but if only one is found then the device is connected to automatically).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to automatically choose a device to connect to and share content with when only one device is found as taught by Ly. One would have been motivated to make such a combination so that the user does not need to manually select the single device in Choi’s list thus reducing steps for the user and resulting in greater ease of use.

As to claim 13, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 20110283334 A1, hereinafter Choi) in view of Wilson et al. (US 20080242220 A1, hereinafter Wilson) in further view of Liik et al. (US 20120057683 A1, hereinafter Liik).

As to claim 5, Choi as modified by Wilson discloses the electronic device of claim 1, however neither Choi nor Wilson appear to explicitly disclose a limitation wherein the instructions, when executed, cause the at least one processor to display a second visual information indicating a state of a connection to the network during the content playback.
Liik teaches a limitation wherein the instructions, when executed, cause the at least one processor to display a second visual information indicating a state of a connection to the network during the content playback ("FIG. 8 shows a flow chart for a process of detecting an event indicative of a potential problem with a network connection according to a preferred embodiment. The process begins in step S802 in which a call is in progress. As in the example described above, the call may be a one-to-one video call between users 102 and 110 over the network 106," Liik paragraph 0065; "However, if in step S808 it is determined that a data stream has been lost for at least four seconds, or if in step S810 it is determined that there is a failure on a stream independent signalling channel then the method passes to step S812 in which the network call quality indicator 508 shown in the user interface 502 of the client 108 is changed to indicate one red bar," Liik paragraph 0066, displaying a quality of network connection during video call content).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to display visual information indicating a state of connection to a network during content playback as taught by Liik. One would have been motivated to make such a combination so that the user could anticipate issues with content playback due to network connection issues resulting in less frustration for the user.

As to claim 15, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

Claims 6, 7, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 20110283334 A1, hereinafter Choi) in view of Wilson et al. (US 20080242220 A1, hereinafter Wilson) in further view of Snodgrass et al. (US 8478662 A1, hereinafter Snodgrass) in further view of Costenaro et al. (US 20130151963 A1, hereinafter Costenaro).

As to claim 6, Choi as modified by Wilson discloses the electronic device of claim 1, however neither Choi nor Wilson appear to explicitly disclose a limitation wherein the instructions, when executed, cause the at least one processor to: 
identify whether an additional service associated with the content exists during the content playback, and 
display, when the additional service exists, a third visual information including a mark indicating existence of the additional service and a number of the additional services.
Snodgrass teaches a limitation wherein the instructions, when executed, cause the at least one processor to: 
identify whether an additional service associated with the content exists during the content playback (“Some implementations of the architecture and techniques described herein are described in the context of electronic books… However, certain concepts described herein are also applicable to other types of digital content items, such as music, audio books, video, and other content items that people watch, listens to, or otherwise experience,” Snodgrass column 2 lines 61-63, column 3 lines 4-8; “In an illustrative implementation, FIG. 5 shows selection of a supplemental content option 514 via a cursor 516. In some cases, selection of the supplemental content option 514 may include activating a pointing device when the cursor 516 is proximate to the supplemental content option 514. In other cases, the supplemental content option 514 may be selected by hovering the cursor 516 over the supplemental content option 514 using the pointing device. Selection of the supplemental content option 514 results in display of a pop-up window 518,” Snodgrass column 17 lines 43-52; Snodgrass Figure 5 514, during playback identify supplemental content and display an icon to indicate that supplemental content exists), and 
display, when the additional service exists, a third visual information including a mark indicating existence of the additional service (“In an illustrative implementation, FIG. 5 shows selection of a supplemental content option 514 via a cursor 516. In some cases, selection of the supplemental content option 514 may include activating a pointing device when the cursor 516 is proximate to the supplemental content option 514. In other cases, the supplemental content option 514 may be selected by hovering the cursor 516 over the supplemental content option 514 using the pointing device. Selection of the supplemental content option 514 results in display of a pop-up window 518,” Snodgrass column 17 lines 43-52; Snodgrass Figure 5 514; “Additionally, although one link to a supplemental content item is shown in the pop-up window 518, multiple links to supplemental content items may be provided in the pop-up window 518,” Snodgrass column 17 lines 62-65, during playback display an icon to indicate that supplemental content exists and display links to multiple supplemental contents in response).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to find and display services related to content as taught by Snodgrass. One would have been motivated to make such a combination so that the user’s content could be enhanced with additional information and context, resulting in greater utility for the user.
However Snodgrass does not appear to explicitly disclose a third visual information including a number of the additional services.
Costenaro teaches a third visual information including a number of the items in the third visual information icon (“displaying a number of items of interest in respective modules through information badges adjacent to corresponding icons representing the modules,” Costenaro claim 2; “For example, information badge 313 may indicate four new emails, information badge 314 may indicate six new calendar items (appointment or meeting), and information badge 315 may indicate two current tasks,” Costenaro paragraph 0031; Costenaro Figure 3 313, 314 and 315 numbers indicating items of interest next to icon).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to display the number of services discovered in the icon indicating the existence of a service as taught by Costenaro. One would have been motivated to make such a combination so that the user could easily ascertain how much additional content was found thus resulting in greater ease of use for the user.

As to claim 7, Choi as modified by Wilson, Snodgrass and Costenaro further discloses the electronic device of claim 6, wherein the instructions, when executed, cause the at least one processor to: 
display a list of the additional services in response to identifying the selection of the third visual information (“In an illustrative implementation, FIG. 5 shows selection of a supplemental content option 514 via a cursor 516. In some cases, selection of the supplemental content option 514 may include activating a pointing device when the cursor 516 is proximate to the supplemental content option 514. In other cases, the supplemental content option 514 may be selected by hovering the cursor 516 over the supplemental content option 514 using the pointing device. Selection of the supplemental content option 514 results in display of a pop-up window 518,” Snodgrass column 17 lines 43-52; Snodgrass Figure 5 514; “Additionally, although one link to a supplemental content item is shown in the pop-up window 518, multiple links to supplemental content items may be provided in the pop-up window 518,” Snodgrass column 17 lines 62-65), and 
execute at least one additional service selected in the list of the additional services (“The pop-up window 518 indicates that an alternate storyline is available for viewing by the contributor, John Smith, upon selection of a link provided in the pop-up window 518. The supplemental content item provided upon selection of the link in the pop-up window 518,” Snodgrass column 17 lines 52-56).

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Claims 8, 9, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 20110283334 A1, hereinafter Choi) in view of Wilson et al. (US 20080242220 A1, hereinafter Wilson) in further view of Gerba et al. (US 20020040389 A1, hereinafter Gerba) .

As to claim 8, Choi as modified by Wilson discloses the electronic device of claim 1, however neither Choi nor Wilson appear to explicitly disclose a limitation wherein the instructions, when executed, cause the at least one processor to search for the other device connected to the network based on reception of a packet from the other device or a response to a packet transmitted to the other device.
Gerba teaches a limitation wherein the instructions, when executed, cause the at least one processor to search for the other device connected to the network based on reception of a packet from the other device or a response to a packet transmitted to the other device (“When a client is started and the network is initialized, every client device searches for other client devices within its local network. As used herein, local is defined as the effective broadcasting radius of a client's short-range wireless transceiver 48 or the local area network (LAN) in the case where SR-client 28 is hardwired to the local network. At periodic intervals, each client sends out packets of information in an attempt to discover whether any new clients have been added to the local network, and similarly listens for incoming packets from other clients attempting to establish a connection,” Gerba paragraph 0037).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic device of Choi to use packets from external devices to discover devices on a network as taught by Gerba. One would have been motivated to make such a combination so that searching of devices and the population of Choi’s list could be achieved more efficiently and quickly.

As to claim 9, Choi as modified by Wilson and Gerba further discloses the electronic device of claim 8, wherein the instructions, when executed, cause the at least one processor to search for the other devices periodically at predetermined time interval during connection to the network (“When a client is started and the network is initialized, every client device searches for other client devices within its local network. As used herein, local is defined as the effective broadcasting radius of a client's short-range wireless transceiver 48 or the local area network (LAN) in the case where SR-client 28 is hardwired to the local network. At periodic intervals, each client sends out packets of information in an attempt to discover whether any new clients have been added to the local network, and similarly listens for incoming packets from other clients attempting to establish a connection,” Gerba paragraph 0037).

As to claim 18, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8064894 B1 to Bill discloses exchanging digital content where supplemental content for a currently consumed content is displayed in a list to the user; and
US 20070211691 A1 to Barber et al. discloses a method, system and computer program using standard interfaces for independent device controllers where a list of discovered devices can be shown in response to selection of a “view discovered devices” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171